                IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF OKLAHOMA

BRANDON SCOTT WEGER,                          )
                                              )
                     Plaintiff,               )
                                              )
v.                                            )     Case No. CIV-19-316-SPS
                                              )
KILOLO KIJAKAZI,                              )
Commissioner of the Social                    )
Security Administration,                      )
                                              )
                     Defendant.               )


               OPINION AND ORDER AWARDING
       ATTORNEY’S FEES TO THE PLAINTIFF UNDER THE EAJA

       Plaintiff Brandon Scott Weger was the prevailing party in this action under the

Social Security Act. Plaintiff originally sought an award of attorney’s fees in the amount

of $7,919.40, pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412(d). See Docket

No. 24. The Commissioner subsequently filed a “Stipulated Motion for Award of Attorney

Fees Under the Equal Access to Justice Act,” indicating that the parties had agreed to an

award of $7,000.00. See Docket No. 25.

       Upon review of the record herein, the Court finds that the agreed amount is

reasonable and that the Commissioner should be ordered to pay it to the Plaintiff as the

prevailing party herein. See 28 U.S.C. § 2412(d)(1)(A) (“Except as otherwise specifically

provided by statute, a court shall award to a prevailing party other than the United States

fees and other expenses, in addition to any costs awarded pursuant to subsection (a),

incurred by that party in any civil action (other than cases sounding in tort)[.]”); see also
Manning v. Astrue, 510 F.3d 1246, 1251 (10th Cir. 2007) (“The EAJA therefore permits

attorney’s fees reimbursement to financially eligible prevailing parties, who make a proper

application, and not to their attorneys.”).

       Accordingly, IT IS ORDERED that the Stipulated Motion for Award of Attorney

Fees Under the Equal Access to Justice Act [Docket No. 25] is GRANTED, and that the

Government is hereby ordered to pay the agreed amount of $7,000.00 to the Plaintiff as the

prevailing party herein IT IS FURTHER ORDERED that Plaintiff’s Motion for Award of

Attorney Fees Pursuant to the Equal Access to Justice Act [Docket No. 24] is DENIED as

MOOT. IT IS FURTHER ORDERED that if the Plaintiff’s attorney is subsequently

awarded any fees pursuant to 42 U.S.C. § 406(b)(1), said attorney shall refund the smaller

amount of such fees to the Plaintiff pursuant to Weakley v. Bowen, 803 F.2d 575, 580 (10th

Cir. 1986).

       DATED this 14th day of July, 2021.


                                              _____________________________________
                                              STEVEN P. SHREDER
                                              UNITED STATES MAGISTRATE JUDGE




                                              -2-
